DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 1/11/21, which is entered.

Drawings
The replacement drawings were received on 1/11/21.  These drawings are acceptable. Examiner’s note: the drawings do not show “a front instrument panel of a driver’s seat” as described in new claim 13 at line 12. However, this limitation is not a positively recited feature of the invention and therefore does not violate 37 CFR 1.83(a) first sentence, MPEP 608.02(d). 

Claim Objections
Applicant’s arguments and amendment, see page 8, filed 1/11/21, with respect to an objection to claim 12 have been fully considered and are persuasive.  The objection of 10/9/20 has been withdrawn. 
Claim 13 is objected to because of the following informalities:  the new limitation “thereby removing a microprocessor and a CAN communication device included in the heater controller” in lines 14 – 15 would literally require one who practices the invention to a) provide a heater controller that includes a microprocessor and a CAN communication device, and then b) physically remove them, in order to meet the claim remove a need for a microprocessor and a CAN communication device, or alternatively remove them from a design of the heater controller. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendment, see page 8, filed 1/11/21, with respect to a rejection of claim 1 for indefiniteness have been fully considered and are persuasive.  The rejection of 10/9/20 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 8,838,369 B2) (hereinafter “Watanabe”). The specification and drawings of Watanabe show all of the elements recited in claims 8 and 11 of this application.
Regarding claim 8, Watanabe shows receiving, by an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine controller 21, Fig. 1), a defrost mode selection signal (operation of switch 49) or an air conditioner (A/C) blower operation signal (operation of switch 45), received from a cluster controller (construed as the air conditioning panel 32, Fig. 2) via a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41); and determining, by the engine ECU, ISG entry prevention or ISG release after ISG entry (idling stop cancel request, S3 in Fig. 3, S6 in Fig. 4, S21 in Fig. 6, or S26 in Fig. 7).
Regarding claim 11, Watanabe further shows the engine ECU (ISCU, 21) is configured to operate an engine (10) to be maintained according to an ISG entry prevention logic in response to receiving the defrost mode selection signal (AC switch will be on, S1) before the ISG entry (idle stop not in execution S2, Fig. 3, then perform normal control S11) and restart the engine an ISG release logic in response to receiving the defrost mode selection signal after the ISG entry (idling stop cancel request S3, followed by perform normal control S10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Breton et al. (US 2004/0144107 A1) (hereinafter “Breton”). Both references are in the Applicant’s field of endeavor, a system for controlling air conditioning and ISG systems for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1, 3, and 6 of this application.
Regarding claim 1, Watanabe discloses a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41) configured to detect a defrost mode selection signal (the operation of switch 49) or an air conditioner (A/C) blower operation signal (the operation of switch 45), a cluster controller (air conditioning panel 
Breton teaches the heater controller (fan speed switch assembly 160 and/or switch 180, Fig. 3B) configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller (blower operation signal from 160 via unnumbered signal lines in Figs. 3A and 3B to relay 168 in Fig. 3A, and then to cluster controller 170 in Fig. 3A); and the cluster controller (170) configured to receive the defrost mode selection signal or the A/C blower operation signal (via unnumbered signal lines) from the heater controller (160, Fig. 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe in order to specify the signal transmit and receive capabilities as taught by Breton in order to clarify and provide details of the communication between air conditioning controls to be better able to practice the invention for which the Watanabe reference is silent. 
Regarding claim 3, Watanabe as modified by Breton as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the heater controller is directly connected to the engine ECU in a pin-to-pin manner for signal transmission therebetween. Watanabe does not explicitly contain this additional limitation.
Breton teaches the heater controller (180) is directly connected to the engine ECU (182) in a pin-to-pin manner for signal transmission therebetween (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically show the connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear.
Regarding claim 6, Watanabe further discloses the engine ECU (ISCU, 21) is configured to operate an engine (10) to be maintained according to an ISG entry prevention logic in response to receiving the defrost mode selection signal (AC switch will be on, S1) before the ISG entry (idle stop not in execution S2, Fig. 3, then perform normal control S11), and restart the engine according to an ISG release logic (idling stop cancel request S3, followed by perform normal control S10) in response to receiving the defrost mode selection signal (AC switch will be on, S1) after the ISG entry (idling stop is in execution, S2, Fig. 3).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton as applied to claim 1 and Watanabe as applied to 8 above, and further in view of Bissontz (US 9,789,764 B2) (hereinafter “Bissontz”). Bissontz is also in the Applicant’s field of endeavor, a system for controlling air conditioning and ISG systems for a vehicle. These three references, when considered together, teach all of the elements recited in claims 2 and 9 of this application.
Regarding claim 2, Watanabe as modified by Breton as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the heater controller is directly connected to the cluster controller in a pin-to-pin manner for signal transmission therebetween, and the cluster controller is communicably connected to the engine ECU through a controller area network (CAN) communication line. Watanabe does not explicitly contain this additional limitation.
Breton further teaches the heater controller (fan speed switch assembly 160, Fig. 3B, which corresponds to blower speed switch 210 in Fig. 4) is directly connected to the cluster controller (selector switch assembly 170 in Fig. 3A which corresponds to climate control head 200 in Fig. 4) in a pin-to-pin manner for signal transmission therebetween (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically shows connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear. Breton does not specifically disclose the cluster controller 
Bissontz teaches the cluster controller (53) is communicably connected to the engine ECU (45) through a controller area network (CAN) communication line (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe to specify the cluster controller is linked to the ECU by a CAN as taught by Bissontz in order to provide a communication link that conforms to an SAE standard that is uniform between component providers so as to ensure interchangeability between vendors).
Regarding claim 9, Watanabe as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 9 of this application further discloses the defrost mode selection signal or the A/C blower operation signal is transmitted from the heater controller to the cluster controller in a pin-to-pin manner, and the defrost mode selection signal or the A/C blower operation signal is transmitted from the cluster controller to the engine ECU via a controller area network (CAN) communication. Watanabe does not explicitly contain this additional limitation.
Breton teaches the defrost mode selection signal or the A/C blower operation signal is transmitted from the heater controller (fan speed switch assembly 160, Fig. 3B, which corresponds to blower speed switch 210 in Fig. 4) to the cluster controller (selector switch assembly 170 in Fig. 3A which corresponds to climate control head 200 in Fig. 4) in a pin-to-pin manner (construed pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person 
Bissontz teaches the defrost mode selection signal or the A/C blower operation signal is transmitted from the cluster controller (53) to the engine ECU (45) via a controller area network (CAN) communication (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Watanabe to specify the cluster controller is linked to the ECU by a CAN as taught by Bissontz in order to provide a communication link that conforms to an SAE standard that is uniform between component providers so as to ensure interchangeability between vendors).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton as applied to claim 1 above, and further in view of Schwartz et al. (US 2005/0274814 A1) (hereinafter “Schwartz”). Schwartz is reasonably pertinent to a problem faced by the inventor by teaching details of controlling air conditioning in a vehicle. These three references, when considered together, teach all of the elements recited in claims 4 of this application. Watanabe as modified by Breton as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the heater controller further comprises a .
Schwartz teaches the heater controller (50) further comprises a switch module (defroster switch 44 with lamp 46) configured to detect the defrost mode selection signal or the A/C blower operation signal (Fig. 2, para. [0027]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe by adding the switch module as taught by Schwartz in order to register the activation of an AC control and give an operator a visual cue as confirmation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton as applied to claim 1 above, and further in view of Applicant Admitted Prior Art, comprising Figs. 1 and 2 labelled “PRIOR ART” and described as prior art at page 1 line 22 – page 2 line 6, page 4 lines 13 – 17, and page 6 line 19 – page 8 line 2 (hereinafter “AAPA”). These three references, when considered together, teach all of the elements recited in claim 7 of this application. 
Watanabe as modified by Breton as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG entry, and is configured to restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine 
AAPA teaches a control system (ECU of Watanabe) is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG entry (Fig. 2, middle), and is configured to restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry (page 7 lines 16 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe by adding the control steps taught by AAPA in order to prevent the vehicle battery from wearing down when maximum power is need to support the A/C blower operating at a maximum stage number by restarting the engine.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 8 above, and further in view of Breton. These two references, when considered together, teach all of the elements recited in claim 10 of this application.
Watanabe as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 10 of this application further discloses the defrost mode selection signal or the A/C blower operation signal is directly transmitted from the heater controller to the engine ECU in a pin-to-pin manner. Watanabe does not explicitly contain this additional limitation.
Breton teaches the defrost mode selection signal or the A/C blower operation signal (signal from 180 in Fig. 3B) is directly transmitted from the heater controller to the engine ECU (182) in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically show the connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 8 above, and further in view of Applicant Admitted Prior Art, comprising Figs. 1 and 2 labelled “PRIOR ART” and described as prior art at page 1 line 22 – page 2 line 6, page 4 lines 13 – 17, and page 6 line 19 – page 8 line 2 (hereinafter “AAPA”). These two references, when considered together, teach all of the elements recited in claim 12 of this application.
Watanabe as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 12 of this application further discloses the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine 
AAPA teaches the control system (engine ECU of Watanabe) is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG (Fig. 2, middle) and restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry (page 7 lines 16 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe by adding the control steps taught by AAPA in order to prevent the vehicle battery from wearing down when maximum power is need to support the A/C blower operating at a maximum stage number by restarting the engine.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Breton and further in view of Bissontz. These three references, when considered together, teach all of the elements recited in claims of this application.
Watanabe discloses a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41) configured to detect a defrost mode selection signal (the operation of switch 49) or an air conditioner (A/C) blower operation signal (the operation of switch 45), a cluster controller (air conditioning panel 32, Fig. 2); and an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine controller 21, Fig. 1) configured to receive the defrost mode selection signal or the A/C blower operation signal from the cluster controller (see data arrows from 32 to ISCU in Fig. 1) and determine ISG entry prevention or ISG release after ISG entry (idling stop cancel request, S3 in Fig. 3, S6 in Fig. 4, S21 in Fig. 6, or S26 in Fig. 7), wherein a logic of the engine ECU is used to determine whether to perform the ISG entry prevention (“send idling stop cancel request signal,” S6, Fig. 5) and the ISG release after the ISG entry (“send idling stop enabling signal,” S9, col. 5 lines 50 – 65), thereby removing a microprocessor and a CAN communication device included in the heater controller (the heater controller 45 or 49 is not disclosed as having either a microprocessor or CAN communication device).
Watanabe does not explicitly disclose the heater controller configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller; and the cluster controller configured to receive the defrost mode selection signal or the A/C blower operation signal from the heater controller, wherein the cluster 
Breton teaches the heater controller (fan speed switch assembly 160, Fig. 3B) configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller (blower operation signal from 160 via unnumbered signal lines in Figs. 3A and 3B to relay 168 in Fig. 3A, and then to cluster controller 170 in Fig. 3A); and the cluster controller (170) configured to receive the defrost mode selection signal or the A/C blower operation signal (via unnumbered signal lines) from the heater controller (160, Fig. 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe in order to specify the signal transmit and receive capabilities as taught by Breton in order to clarify and provide details of the communication between air conditioning controls to be better able to practice the invention for which the Watanabe reference is silent. Breton does not explicitly teach wherein the cluster controller is a data communication medium configured to provide vehicle information to a front instrument panel of a driver's seat.
Bissontz teaches the cluster controller (53) is a data communication medium configured to provide vehicle information to a front instrument panel of a driver's seat (53 is described as a “gauge and display cluster controller” at col. 7 line 21 that is shown semi-schematically in Fig. 2A as a driver’s side instrument cluster and panel that implicitly communicates data via the gauges to a driver and also via the CAN link 23 as shown in the configuration of Fig. 2A). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the . 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a system for controlling air conditioning and idle stop and go systems for a vehicle that specifically requires a heater controller, a cluster controller, and an ECU configured to receive a defrost mode selection signal or an AC blower operation signal from the cluster controller and determine ISG entry prevention or ISG release after ISG entry, and a switch module configured to detect the defrost mode selection signal or the AC blower operation signal.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above system used in combination with wherein the switch module comprises: a switch operation panel coaxially connected to an air discharge mode selection lever or an air volume control lever, and having a pressure terminal formed integrally therewith, the pressure terminal protruding from one side of the switch operation panel; a switch body having a push pin formed at one side thereof, and mounted at a position adjacent to the switch operation panel, the push pin .

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive. On pages 8 – 9 of the Remarks, related to independent claims 1 and 8, Applicant argues that Watanabe does not teach or suggest the contents of claim 1 as amended, which Applicant recited in full in the Remarks. In response, claim 1 is now rejected over Watanabe in view of Breton due to the amendment of claim 1. The Office also maintains the rejection of method claim 8 over Watanabe, and will address Applicant’s more particular arguments below. 
On page 9, Applicant then argues that in Watanabe, an AC control unit 22, but not a cluster controller, is used as a data communication medium. In response, the Office notes that the limitation of a “data communication medium” is only used in new claim 13, and the Office has applied the Bissontz reference in the obviousness rejection in §42, above. 
Then on page 9, Applicant argues that the AC panel 32 of Watanabe does not receive signals from a “heater controller,” but instead receives signals from switches manually operated by the occupant. In response, the Office notes the rule is that claims must be given their broadest reasonable interpretation in light of the specification. MPEP 2111. The words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification. MPEP 2111.01. In this case, an operator 
Then on page, 10, Applicant argues, “In summary, there is no teaching or suggestion …” that Watanabe teaches the limitations of claim 1 as amended, which also applies to new independent claim 13. The Office notes that claims 1 and 13 are rejected as being obvious over Watanabe as modified by Breton now, and not just Watanabe. Method claim 8 was not amended and remains broader than claims 1 and 13. The Office maintains the rejection for anticipation of claim 8 over Watanabe, and notes that the AC panel 32 is construed as the cluster controller since it electrically and physically receives signals from the heater controller 45, 49 as shown in Figs. 1 and 2. 
Applicant further argues on page 10 that “In contrast, in Watanabe, since the air conditioner control unit 22, which is not a cluster controller, is used as a data communication medium.” The Office responds by noting that this argument -- that the cluster controller of Watanabe is used as a data communication medium -- does not mean that it is not a cluster controller. Construing the limitation in view of the specification, the Office notes in Figs. 3 and 4 of the present application, “cluster controller 20” is described in the figures as “RECEIVE ‘DEF SELECTION’ & ‘BLOWER ON’ SIGNAL (FROM HEATER CONTROLLER) THROUGH PIN-TO-PIN AND TRANSMIT IT (TO ECU) THROUGH CAN”. Therefore, as admitted in Figs. 3 and 4, the cluster controller 20 is a data communication medium. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746